Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00107-CR

                                      IN RE Johnnie Lee FRANKS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 27, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 11, 2013, Relator Johnnie Lee Franks filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on various pro se motions. However, on January

25, 2013, attorney Ivan Friedman was appointed to represent relator in the criminal proceeding

pending in the trial court for which he is currently confined. A criminal defendant is not entitled

to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007);

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to

rule on pro se motions or petitions filed with regard to a criminal proceeding in which the

defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial

court did not abuse its discretion by declining to rule on Relator’s pro se motions filed in the



1
  This proceeding arises out of Cause No. 2012-CR-10183, styled State of Texas v. Johnnie Lee Franks, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                                  04-13-00107-CR


criminal proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is

denied. TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM

DO NOT PUBLISH




                                              -2-